Citation Nr: 0532294	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  98-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than December 
26, 1983, for a 100 percent rating for the veteran's post-
traumatic stress disorder (PTSD) with organic brain syndrome 
(OBS) due to a head wound.  

2.  Whether there was clear and unmistakable error (CUE) in 
an October 1969 rating decision in its failure to grant a 
100 percent schedular rating for the veteran's service-
connected disabilities and its failure to adjudicate and 
grant a total rating based on individual unemployability due 
to service-connected disabilities (TDIU).  

3.  Whetter a statement received from the veteran in January 
1972 is an unadjudicated claim for TDIU.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In a rating 
decision dated in January 1997, the RO increased the rating 
for the veteran's service-connected organic brain syndrome 
(OBS) and post-traumatic stress disorder (PTSD) from 
70 percent to 100 percent, effective from December 26, 1983.  
The veteran appealed for an earlier effective date.  In a 
decision dated in April 2000, the Board denied the claim, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2000 joint 
motion, the parties (the veteran and the VA Secretary) 
requested that the Court vacate the Board decision and remand 
the case.  In an order dated in December 2000, the Court 
granted the motion.  The case was returned to the Board, and 
in April 2001, the veteran's attorney submitted a written 
statement to the Board.  

In his April 2001 statement, the attorney alleged there was 
CUE in the RO's original rating decision, which it issued in 
October 1969.  He argued that the ratings for the veteran's 
service-connected disabilities should not have been combined, 
but should have been rated part of a single in-service injury 
as secondary conditions in accord with 38 C.F.R. § 3.310(a).  
The attorney also argued that the evaluations for service-
connected shell fragment wounds failed to sufficiently 
identify the involved muscle groups and scars; he also argued 
that under the circumstances presented at that time, it was 
error for the RO to have failed to consider and grant an 
implied TDIU claim.  In addition, the attorney argued that a 
statement submitted by the veteran in January 1972 
constituted a TDIU claim, which was not adjudicated and, 
therefore remained an open claim.  

The Board determined that consideration of the issue of 
entitlement to an effective date earlier than December 26, 
1983, for a 100 percent rating for the veteran's PTSD with 
OBS due to a head wound must be deferred pending the 
adjudication of the raised CUE claim, because the issues were 
inextricably intertwined.  In August 2001, the Board remanded 
the case for adjudication of the raised issues followed by 
readjudication of the pending issue on appeal.  The RO has 
now returned the case to the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the appeal was in remand status at the RO, a Decision 
Review Officer (DRO) issued a decision in April 2005 in which 
he concluded there was no CUE in the October 1969 rating 
decision.  He also denied the claim that the statement 
submitted by the veteran in January 1972 constitutes a TDIU 
claim and remains unadjudicated.  In late April 2005, the RO 
informed the veteran and his attorney of the DRO decision and 
provided notice of the veteran's appellate rights.  In 
addition, in July 2005, the DRO prepared a supplemental 
statement of the case (SSOC) on the issue of entitlement to 
an effective date earlier than December 26, 1983, for 
a 100 percent rating for the veteran's PTSD with OBS due to 
head wound.  The RO returned this issue to the Board in 
September 2005.  

Days after the appeal was returned to the Board, the RO 
received the veteran's notice of disagreement (NOD) with the 
April 2005 DRO decision concerning whether there was CUE in 
the October 1969 rating decision and whether the veteran's 
January 1972 statement is an unadjudicated TDIU claim.  The 
RO forwarded the NOD to the Board in October 2005.  In the 
NOD, the veteran's attorney stated that with respect to the 
CUE issue, the veteran's allegations regarding the 
evaluations for the shell fragment wounds would not be 
pursued on appeal.  The attorney argues that there was CUE in 
the October 1969 rating decision in the failure to grant a 
100 percent schedular rating based on the veteran's 
disabilities having arisen out of a single in-service injury, 
and he argues that there was CUE in the failure to adjudicate 
entitlement to TDIU under 38 C.F.R. § 3.340(a) and 38 C.F.R. 
§ 4.16(a), which he contends would have led to a grant of 
TDIU.  In his arguments, the attorney relies on opinions of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), including Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001, Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004), Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004), and Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005).  As the CUE issue in a prior final rating 
decision is intertwined with the earlier effective date claim 
currently in appellate status, the Board must again remand 
the case.  See Kellar v. Brown, 6 Vet. App. 157 (1994); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In light of the present procedural posture of the issues of 
whether there was CUE in the October 1969 rating decision and 
whether the veteran's January 1972 statement is an 
unadjudicated TDIU claim, the Board is obligated to remand 
these issues for proper development, to include issuance of a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

In addition, the Board notes that the veteran's attorney has 
specifically requested that a DRO contact him for an 
"informal telephone conference" regarding the NOD.  The AMC 
or RO should address this request.  

Accordingly, the case is REMANDED for the following actions.  

1.  The AMC should address the request 
for an informal telephone conference with 
the veteran's attorney regarding the NOD 
filed at the RO in September 2005 as to 
the issue of whether there was CUE in the 
October 1969 rating decision in its 
failure to grant a 100 percent schedular 
rating for the veteran's service-
connected disabilities and its failure to 
adjudicate and grant entitlement to TDIU; 
and the issue of whether a statement 
received from the veteran in January 1972 
is an unadjudicated claim for TDIU.  

2.  Thereafter, the DRO should 
readjudicate the issue of whether there 
CUE in the October 1969 rating decision 
in its failure to grant a 100 percent 
schedular rating for the veteran's 
service-connected disabilities and its 
failure to adjudicate and grant 
entitlement to TDIU, including 
consideration of the Federal Circuit 
opinions in Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001, Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed. 
Cir. 2004), Moody v. Principi, 360 F.3d 
1306, 1310 (Fed. Cir. 2004), and Andrews 
v. Nicholson, 421 F.3d 1278 (Fed. Cir. 
2005).  The DRO should also consider 
VAOPGCPREC 4-2004 on the subject of 
reconciliation of Moody v. Principi, 360 
F.3d 1306 (Fed. Cir. 2004) and case law 
on CUE claims.  

In addition, the DRO should readjudicate 
the issue of whether a statement received 
from the veteran in January 1972 is an 
unadjudicated claim for TDIU.  If it is 
determined that the statement received in 
January 1972 is an unadjudicated claim 
for TDIU, the DRO proceed with 
adjudication of the claim on a de novo 
basis, including actions to ensure 
compliance with notice and duty to assist 
under 38 U.S.C.A. § 5103, and § 5103A, 
along with 38 C.F.R. § 3.159.  

3.  If the above claims remain denied, 
the DRO should issue a Statement of the 
Case on the appeal initiated by the 
veteran from the DRO decision addressing 
the issue of whether there CUE in the 
October 1969 rating decision in its 
failure to grant a 100 percent schedular 
rating for the veteran's service-
connected disabilities, and its failure 
to adjudicate and grant entitlement to 
TDIU and the issue of whether a statement 
received from the veteran in January 1972 
is an unadjudicated claim for TDIU.  The 
veteran and his attorney should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal on one or 
both of those issues.  

4.  Thereafter, DRO must readjudicate the 
issue of entitlement to an effective date 
earlier than December 26, 1983, for the 
award of a 100 percent schedular rating 
for the veteran's PTSD with OBS due to a 
head wound.  If the benefit sought on 
appeal is not granted, the DRO must 
prepare a supplemental statement of the 
case on that issue, and the veteran and 
his attorney should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLAIMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

